USDC IN/ND case 3:18-cv-00623-PPS-MGG document 35 filed 04/30/19 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION


 JOSEPH SAGENDORF, individually and on      :
 behalf of similarly situated persons,      :
                                            :   Case No. 3:18-CV-623-PPS-MGG
                            Plaintiff,      :
                                            :
                    v.                      :   JOINT STIPULATION OF DISMISSAL
                                            :   WITH PREJUDICE (AS TO STATE
 QUALITY HUTS, LLC, QUALITY HUTS            :   LAW CLAIM ONLY)
 EAST, LLC, QUALITY HUTS                    :
 INDIANAPOLIS, LLC, QUALITY HUTS            :
 MID ATLANTIC, LLC, and QUALITY             :
 HUTS MIDWEST, LLC,                         :
                                            :
                            Defendants.     :



      Plaintiff Joseph Sagendorf and Defendants Quality Huts LLC, Quality Huts

East LLC, Quality Huts Indianapolis, LLC, Quality Huts Mid Atlantic LLC, and

Quality Huts Midwest, LLC., each by their respective attorneys, and pursuant to

Fed.R.Civ.P. Rule 41(a)(1), stipulate and agree that Count II of the Complaint (Violations

of Indiana Minimum Wage Law) be and hereby is DISMISSED in its entirety, with

prejudice, each party to bear its own fees and costs.
USDC IN/ND case 3:18-cv-00623-PPS-MGG document 35 filed 04/30/19 page 2 of 2



 /s/ Matthew Haynie                    /s/ Joseph C. Pettygrove
 Matthew Haynie                       Jay P. Kennedy, Atty. No. 5477-49
 Texas Bar No. 24087692               Kevin D. Koons, Atty. No. 27915-49
 Jay Forester                         Joseph C. Pettygrove, Atty. No. 25737-29
 Texas Bar No. 24087532               KROGER, GARDIS & REGAS, LLP
 FORESTER HAYNIE PLLC                 111 Monument Circle, Suite 900
 1701 N. Market Street, Suite 210     Indianapolis, Indiana 46204-5125
 Dallas, Texas 75202                  (317) 692-9000 Telephone
 (214) 210-2100 phone                 (317) 264-6832 Fax
 (214) 346-5909 fax                   jkennedy@kgrlaw.com
 matthew@foresterhaynie.com           kkoons@kgrlaw.com
 jay@foresterhaynie.com               jpettygrove@kgrlaw.com

 Attorneys for Plaintiffs             Nicholas M. Reiter (admitted pro hac vice)
                                      Sandy Schlesinger (admitted pro hac vice)
                                      VENABLE LLP
                                      Rockefeller Center
                                      1270 Avenue of the Americas, 24th Floor
                                      New York, New York 10020
                                      (212) 307-5500 Telephone
                                      (212) 307-5598 Fax
                                      nmreiter@venable.com
                                      sschlesinger@venable.com

                                      Attorneys for Defendants




4821-3630-8825, v. 1
